192 F.2d 861
FORAT,v.RAUER.
No. 108, Docket 22175.
United States Court of Appeals Second Circuit.
Argued Nov. 15, 1951.Decided Dec. 6, 1951.

Robert Goldstein, of New York City, for defendant-appellant.
Douglas V. Lewis, of New York City (Donovan, Leisure, Newton, Lumbard & Irvine, of New York City, on the brief), for plaintiff-appellee.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
1.  Defendant's contention that the payment of a bonus to the assignor of a lease does not constitute an overcharge of rent in excess of the maximum permissible rent under the Emergency Price Control Act of 1942, as amended, 50 U.S.C.A. Appendix, §§ 904(a), 925(e), unless the relation of landlord and tenant exists, is without substance.  Rent includes 'consideration * * * received for * * * the transfer of a lease.'  Rent Regulation for Housing in New York City Defense-Rental Area Sec. 13(10), 8 Fed.Reg. 13914.  The recovery provisions of the Act are not conditioned upon a finding of the relation of landlord and tenant.  Fleming v. Chapman, 2 Cir., 161 F.2d 345.  The later legislation itself defines rent to include any 'bonus' demanded or received for the transfer of a lease.  Housing and Rent Act of 1947, 50 U.S.C.A.Appendix § 1892(e).


2
2.  There was adequate proof of maximum rental based upon defendant's own admission in writing.  For the original lease to defendant, which he signed as tenant, contained the following recital: 'The rental hereinabove fixed is the present maximum rent permitted under Rent Regulations for Housing in New York City Defense-Rental Rea.'


3
3.  The absence of proof as to the agency on behalf of defendant of the broker who effected the assignment is immaterial.  That defendant ultimately received the illegal bonus is sufficient.  Toobert v. Woods, 9 Cir., 174 F.2d 861, and Ricks v. Corak, D.C.E.D. Pa., 65 F. Supp. 960, cited by defendant are irrelevant; they decide only that an owner is not held for overcharges made by someone for whom he is not responsible, such as a purchaser under a contract of sale or a sublessor.


4
Affirmed.